Citation Nr: 1138055	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  05-36 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for diabetic polyneuropathy of the left lower extremity prior to October 20, 2008, and in excess of 20 percent since then.

2.  Entitlement to an evaluation in excess of 10 percent for diabetic polyneuropathy of the right lower extremity prior to October 20, 2008, and in excess of 20 percent since then.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971 and March 1974 to October 1979.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was provided a Videoconference Board hearing in September 2009.  A transcript of the testimony offered at this hearing has been associated with the record.

In a January 2011 the Board denied the Veteran's claims for increased evaluations as set forth on the cover page of this decision, to include consideration of whether referral for extraschedular evaluation was warranted.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court)

In an July 2011 Joint Motion for Partial Remand (joint motion), the parties moved to "partially" vacate the Board decision.  Specifically, the joint motion moved to vacate only that portion of the Board decision that denied referral for extraschedular consideration and have that portion remanded to the Board.  Pursuant to the joint motion, the Court, in a July 2011 Order, vacated "that part" of the Board's decision that denied entitlement to evaluations in excess of 10 percent for diabetic polyneuropathy of each lower extremity prior to October 20, 2008, and in excess of 20 percent since then.  No specific mention was made of the issue of extraschedular consideration.  Thus, although the joint motion requested only a partial vacate, and appeared to limit the issue the parties were asking be vacated to extraschecudular consideration, it appears that the July 2011 Order vacated the entirety of the Board decision with respect to the increased evaluation claims, albeit for action "consistent with the terms of the joint motion."  Thus, the Board concludes that the entirety of the January 2011 Board decision has been vacated.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the July 2011 joint motion the parties noted that the RO had failed to consider whether extraschedular referral was warranted, despite the Board's instructions in a November 2009 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  The parties asserted that the Board's January 2011 decision was inadequate as the Board did not explain how the RO's failure to consider extraschedular referral constituted substantial compliance, despite the fact that the Board indicated that the RO had implicitly denied such referral through its inaction.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In light of the concerns raised in the joint motion, the Board concludes that the matter must be remanded to afford the RO an opportunity to consider, in the first instance, whether extrascheudlar consideration is warranted under 38 C.F.R. § 3.321(b).

Accordingly, the case is REMANDED for the following action:

After conducting any additional development deemed necessary, if any, readjudicate the claims currently on appeal, to include the issue of whether referral for extraschedular consideration is warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


